Case: 15-40979      Document: 00513588872         Page: 1    Date Filed: 07/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-40979                                 FILED
                                  Summary Calendar                           July 12, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ENRIQUE ALBERTO MOREJON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:05-CR-37-1


Before DAVIS, JONES and GRAVES, Circuit Judges.
PER CURIAM: *
       Enrique Alberto Morejon, federal prisoner # 26859-050, appeals the
district court’s grant of his motion for a sentence reduction under 18 U.S.C.
§ 3582(c)(2) based upon Amendment 782 to the Sentencing Guidelines. He
argues that the district court erred in reducing his sentence to only 133 months
without holding a hearing because he should have had notice and an




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40979     Document: 00513588872     Page: 2   Date Filed: 07/12/2016


                                  No. 15-40979

opportunity to contest or challenge the “new information” that the district
court relied upon in determining his sentence reduction.
      We review the district court’s decision whether to reduce a sentence
under § 3582(c)(2) for an abuse of discretion. See United States v. Evans, 587
F.3d 667, 672 (5th Cir. 2009).     In assessing whether to grant a sentence
reduction, the district court considered Morejon’s § 3582(c)(2) motion; the
written plea agreement; the original and revised guidelines ranges of
imprisonment; and the presentence report (PSR), which detailed the facts
surrounding Morejon’s failure to appear for his original sentencing hearing and
his subsequent arrest. The district court exercised its discretion and granted
a reduction that was within the amended guidelines range. See Evans, 587
F.3d at 673. While Morejon suggests that the district court did not sufficiently
reduce his sentence, his argument is misguided. Because the district court was
not obligated to reduce Morejon’s sentence at all, the district court did not have
to reduce it further than it did within the recalculated guidelines range. Id.
Accordingly, the district court did not abuse its discretion by not granting
Morejon a greater reduction in sentence. See id.
      Morejon does not show that he was entitled to an evidentiary hearing.
See FED. R. CRIM. P. 43(b)(4); United States v. Patterson, 42 F.3d 246, 248-49
(5th Cir. 1994). Further, while a district court that intends to rely on new
evidence in ruling on a § 3582(c)(2) motion should give the defendant adequate
notice and an opportunity to respond, there was no new evidence considered
by the district court in ruling on Morejon’s § 3582(c)(2) motion. Cf. United
States v. Mueller, 168 F.3d 186, 189 (5th Cir. 1999).
      The district court’s judgment is AFFIRMED.




                                        2